DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In light of the amendments, the following have been withdrawn: the objections to the specification, the rejection of claims 2, 4, 6, 8, 10, 12, 14, and 16 under 35 USC 112(b), the rejection of claims 17-20 under 35 USC 101 as being directed to non-statutory subject matter. 
After further consideration and in light of the amendments, the rejection of claims 2, 4, 6, 8, 10, 12, and 14 under 35 USC 101 as being directed to an abstract idea is withdrawn.  The limitation in operation F “increasing a proportion of client information samples belonging to a same type as that of the client information samples misanalyzed by the model in the total preset number of client information samples according to a preset ratio increasing degree, and reducing a proportion of client information samples correctly analyzed by the model in the total preset number of client information samples according to a preset ratio decreasing degree” is not directed to an abstract idea.  Broadly retraining a model if the model fails a test of quality is well understood, routine, and conventional, but the limitation as claimed is narrower and amounts to significantly more than the judicial exception (Alice/Mayo Step 2B).

Response to Arguments
Applicant’s arguments with respect to the 102/103 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 1 under 35 USC 101 – abstract idea  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Necessitated by amendment, the grounds of rejection have been updated.  The argument regarding the newly added limitation (Remarks pg. 17 ¶ 4- pg. 18 ¶ 1) “wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number” is persuasive in that the limitation is not directed to statistical analysis, but the limitation is well understood, routine, and conventional as shown below.  Therefore, the argument is moot in light of the updated grounds of rejection.  
Applicant's arguments regarding rejection of claim 2 under 35 USC 101 – abstract idea  have been fully considered but they are not persuasive. The applicant argues that “inputting all the customer information samples into a current trained model to determine a customer information sample misanalyzed by the model” is not an abstract idea.  After further consideration, the limitation is still considered to be an abstract idea, but claim 2 as a whole amounts to significantly more than the judicial exception, see Response to Amendment above.
Further regarding rejection of claim 2 under 35 USC 101 – abstract idea, the applicant argues that claim 2 contains meaningful operations intended to obtain a desired compound prediction model with better prediction power.  The combination of limitations does indeed amount to significantly more than the judicial exception, see Response to Amendment above, but the argument is not persuasive as it does not explain how each limitation is not an abstract idea or how the limitation amounts to significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “wherein the insurance behavior habit comprises that of all the insurance products held by a client within a predetermined period of time, the insurance product that is held for the longest time or has the largest proportion during the predetermined period of time belongs to the insurance behavior habit of this client.” is indefinite. It is unclear if the limitation is to be read as a list of alternatives, (all insurance products …), (product held for the longest time…), OR (the insurance product with the largest proportion…).  If so, it is an improper Markush group.  See MPEP 2173.05(h).  Otherwise, the limitation “the insurance product that is held for the longest time or has the largest proportion during the predetermined period of time belongs to the insurance behavior habit of this client” seems to describe further information that belongs in the category of “insurance behavior habit”.  In that case, the limitation could be amended to read “wherein the insurance behavior habit comprises and the insurance product that has the largest proportion during the predetermined period of time  The limitation can also be interpreted as insurance behavior habit comprises (all products AND (longest held product OR highest proportion product). For the purpose of examination, the last interpretation is used.
Regarding claim 22, it inherits the indefiniteness of claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “A computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance, wherein the target event comprises an insurance claim, comprising:” is software per se and provides only limitations that may be performed entirely by software. See MPEP 2106.03(I) “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”
Claims 1, 3, 5, 7, 9, 11, 13, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1:
	The preamble of independent claims 1, 9 , and 17 refer to a computer-implemented method, a device, and a storage medium respectively.  As shown above, claim 1 is directed to non-statutory subject matter, software per se; “device” and “storage medium” fall into the statutory category of machine.
Step 2A, prong 1:
In order to apply step 2A, a recitation of claim 1 is copied below.  The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 
A computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance, wherein the target event comprises an insurance claim, comprising: (preamble) A. training a plurality of pre-determined models using a preset number of client information samples, wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number; and B. combining the plurality of  trained models into a compound model according to a pre-determined combination rule (mental process — observation, evaluation, judgment, opinion), and after a piece of client information to be analyzed is received, inputting the piece of client information to be analyzed into the compound model to output an analysis result. (“to output an analysis result” is considered intended use — no patentable weight is given) 
The limitation of “combining the plurality of  trained models into a compound model according to a pre-determined combination rule” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, compare a plurality of models and take the average of the results. 
Step 2A, prong 2:
	Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use, insignificant extra-solution activity, or that which is well understood, routine, and conventional. In particular, the claim recites the additional limitations: “A computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance, wherein the target event comprises an insurance claim” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), A. training a plurality of pre-determined models using a preset number of client information samples, wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number; (well understood, routine, and conventional – MPEP 2106.05(d)), “after customer information to be analyzed is received” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), and inputting the piece of client information to be analyzed into the compound model (well understood, routine, and conventional – MPEP 2106.05(d)).
	The limitation of “A computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance, wherein the target event comprises an insurance claim” is directed to the general field of use as it is the preamble and simply provides broad information on which industry the models will be used in.
	The limitation of A. training a plurality of pre-determined models using a preset number of client information samples, wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number; is well understood, routine, and conventional.  The specification of the instant application supports training models as well known in pg. 4 ¶ 2 “wherein the decision tree model is a simple, but widely used, classifier,” and “The logistic regression model is a machine learning model commonly used in the current industry,”. Berkheimer evidence includes LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional  approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a  single model for the whole population.”
	The limitation of “after customer information to be analyzed is received” is insignificant extra-solution activity, mere data gathering.  Receiving information is by definition, data gathering.  
The limitation “inputting the piece of client information to be analyzed into the compound model” is well understood, routine, and conventional.  In order to train or use models, input data is required. Berkheimer evidence includes LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional  approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a  single model for the whole population.” Training models includes inputting data. In using a model outside of training, input data is required to apply the model to the situation being modeled. For example, without input to a neural network, there is no output.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). 
	Regarding the well understood, routine, and conventional limitations A. training a plurality of pre-determined models using a preset number of client information samples, wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number and inputting the piece of client information to be analyzed into the compound model, Berkheimer evidence includes LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional  approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a  single model for the whole population.” as previously cited above. Inputting data to a model is extremely common and necessary for model operation and application to the matter being represented by the model.  Training a model is also shown in Lingenfelder and extremely common.
Considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
Independent claims 9 and 17 is directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Claims 3, 5, and 7 are dependent on independent claim 1 and include all limitations of claims 1.  Claims 11 and 13 are dependent on independent claim 9 and include all limitations of claim 9.  Claims 18-20 are dependent on independent claim 17 and include all limitations of claim 17. Analysis of claim 3 is shown below; claims 5, 7, 11, 13, and 18-20 are directed to substantially the same subject matter as claim 3 and are rejected under similar rationale and further failure to add significantly more.
Step 1: 
Within statutory categories, see independent claims above.
Step 2A, prong 1:
Claim 3 recites “The computer-implemented analysis method according to claim 1, wherein  a number of the pre-determined models is N which is a natural number more than 2;  an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows: the compound model = (1/N)*F1+(1/N)*F2+…+(1/N)*FN. (mathematical concepts – mathematical formulas or equations - MPEP 2106.04(a)(2)(I)(B).)”
The limitations of “wherein  a number of the pre-determined models is N which is a natural number more than 2;  an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows: the compound model = (1/N)*F1+(1/N)*F2+…+(1/N)*FN” are abstract ideas because it is directed to a mathematical concept of a mathematical formula or equation.  The limitations, as drafted and under a broadest reasonable interpretation, are directed towards a mathematical formula or equation, which has been found to be an abstract idea (mathematical concepts – mathematical formulas or equations - MPEP 2106.04(a)(2)(I)(B)).
Step 2A, prong 2: 
	Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. There are no further limitations which do not recite a judicial exception.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all limitations recite a judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 3 does not include significantly more than the abstract idea.
	Claim 21 is dependent on independent claim 1 and include all limitations of claim 1.
Step 1:
	Not within statutory category, see 101 - to non-statutory subject matter rejection above.
Step 2A, prong 1:
	Claim 21 recites “wherein client information contained in each client information sample comprises sex, age, contact method, home address, work place, credit record, held insurance product information, insurance behavior habit, and historical claim information; wherein the held insurance product information comprises a protection-oriented insurance product, an income type insurance product, a short-term type insurance product, and a whole-life type insurance product; wherein the insurance behavior habit comprises that of all the insurance products held by a client within a predetermined period of time, the insurance product that is held for the longest time or has the largest proportion during the predetermined period of time belongs to the insurance behavior habit of this client.” The client information is not itself an abstract idea. However, claim 21 inherits the judicial exception of claim 1.
Step 2A, prong 2: 
	The client information also does not integrate the judicial exception into a practical application.  Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity.  The client information is simply input data for the disclosed models.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining input data types is insignificant extra-solution activity. Considering the claim limitations as an ordered combination, claim 21 does not include significantly more than the abstract idea.
	Claim 22 is dependent on claim 21 and indirectly dependent on independent claim 1. 
Step 1:
	Not within statutory category, see 101 - non-statutory subject matter rejection above.
Step 2A, prong 1:
	Claim 22 recites “wherein predicting the target event comprises predicting whether a client lodges a claim or not within a predetermined period of time in the future. (mental process — observation, evaluation, judgment, opinion)”.  Making a prediction is a mental process that can take place solely in the mind or with a pen and paper.  
Step 2A, prong 2: 
	Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations in claim 22 outside the abstract idea.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all limitations recite a judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 21 does not include significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0032598 Al) in view of Ghani et al. (CA 2712849 A1).
Regarding claim 1, Fleming teaches a computer-implemented analysis method based on a model for predicting a target event in a data mining and prediction project in finance or insurance,( [0021] "The combined score may, in some embodiments, be used to adjust financial characteristics associated with the mortgage loans and/or make comparisons to the scores output by the individual models.") wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model ([0049] "Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc. In practice, one technique can be used in the research effort to provide insights for another modeling technique. Thus a combination of techniques can be used in the analysis and in the product implementation."), and B. combining the plurality of  trained models into a compound model according to a pre-determined combination rule, and after a piece of client information to be analyzed is received, inputting the piece of client information to be analyzed into the compound model to output an analysis result ([0021] Therefore, in one embodiment, the combined model takes as input selected scores output by the default and natural hazard risk models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction.").
Fleming does not explicitly teach wherein the target event comprises an insurance claim, A. training a plurality of pre-determined models using a preset number of client information samples, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number.
 Ghani does teach wherein the target event comprises an insurance claim ([0002] "Using healthcare as an example, the analytical tool is used to address problems with reworking claims, such as but not limited to payment issues (e.g., overpayment or underpayment of claims)."), A. training a plurality of pre-determined models using a preset number of client information samples ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214." The training data set is used for training all of the models.), and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214. The models 214 are essentially qualification or regression models that implement machine learning techniques to evaluate the transformed data 208 in order to calculate a probability, and perhaps an associated confidence level, that a claim contains an error.").
Fleming and Ghani are analogous because they are from the “same field of endeavor” risk modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming and Ghani before him or her, to modify Fleming to include claim prediction, a preset number of samples, and training multiple models on the same data as taught by Ghani.
The suggestion/motivation for doing so would have been Ghani [0002] "Importantly, the analytical tool is intended to identify claims that have a high probability of being problematic so that those claims can be proactively reconciled, thus avoiding or reducing the cost and effort of reworking erroneous claims." 
Regarding claim 9, Fleming teaches an analysis device based on a model, comprising processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a model analysis program which when executed by the processor causes the device to perform the following operations for predicting a target event in a data mining and prediction project in finance or insurance ([0024] “As illustrated, the risk detection system 20 includes a set of risk detection applications 22 that are accessible over a network 24 ( such as the Internet) via a computing device 26 (desktop computers, mobile phones, servers, etc.).” Those of ordinary skill in the art of simulation will know that a desktop computer, mobile phone, or server contains a processor and non-transitory computer-readable storage medium. [0021] "The combined score may, in some embodiments, be used to adjust financial characteristics associated with the mortgage loans and/or make comparisons to the scores output by the individual models."), wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model ([0049] "Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc. In practice, one technique can be used in the research effort to provide insights for another modeling technique. Thus a combination of techniques can be used in the analysis and in the product implementation."), and B. combining the plurality of  trained models into a compound model according to a pre-determined combination rule, and after a piece of client information to be analyzed is received, inputting the piece of client information to be analyzed into the compound model to output an analysis result ([0021] Therefore, in one embodiment, the combined model takes as input selected scores output by the default and natural hazard risk models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction.").
Fleming does not explicitly teach wherein the target event comprises an insurance claim, A. training a plurality of pre-determined models using a preset number of client information samples, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number.
 Ghani does teach wherein the target event comprises an insurance claim ([0002] "Using healthcare as an example, the analytical tool is used to address problems with reworking claims, such as but not limited to payment issues (e.g., overpayment or underpayment of claims)."), A. training a plurality of pre-determined models using a preset number of client information samples ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214." The training data set is used for training all of the models.), and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214. The models 214 are essentially qualification or regression models that implement machine learning techniques to evaluate the transformed data 208 in order to calculate a probability, and perhaps an associated confidence level, that a claim contains an error.").
Fleming and Ghani are analogous because they are from the “same field of endeavor” risk modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming and Ghani before him or her, to modify Fleming to include claim prediction, a preset number of samples, and training multiple models on the same data as taught by Ghani.
The suggestion/motivation for doing so would have been Ghani [0002] "Importantly, the analytical tool is intended to identify claims that have a high probability of being problematic so that those claims can be proactively reconciled, thus avoiding or reducing the cost and effort of reworking erroneous claims." 
Regarding claim 17, Fleming teaches a non-transitory computer readable storage medium, which stores at least one computer-readable instruction which when executed by a processor causes the following operations to be performed for predicting a target event in a data mining and prediction project in finance or insurance, ([0024] “As illustrated, the risk detection system 20 includes a set of risk detection applications 22 that are accessible over a network 24 ( such as the Internet) via a computing device 26 (desktop computers, mobile phones, servers, etc.).” Those of ordinary skill in the art of simulation will know that a desktop computer, mobile phone, or server contains a processor and non-transitory computer-readable storage medium. [0021] "The combined score may, in some embodiments, be used to adjust financial characteristics associated with the mortgage loans and/or make comparisons to the scores output by the individual models."), wherein the plurality of pre-determined models comprise a decision tree model, a linear regression model, a logistic regression model, and a neural networks (NN) model ([0049] "Suitable modeling methods may include machine learning/data mining techniques including linear regression, logistic regression, neural networks, support vector machine, decision tree, etc. In practice, one technique can be used in the research effort to provide insights for another modeling technique. Thus a combination of techniques can be used in the analysis and in the product implementation."), and B. combining the plurality of  trained models into a compound model according to a pre-determined combination rule, and after a piece of client information to be analyzed is received, inputting the piece of client information to be analyzed into the compound model to output an analysis result ([0021] Therefore, in one embodiment, the combined model takes as input selected scores output by the default and natural hazard risk models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction.").
Fleming does not explicitly teach wherein the target event comprises an insurance claim, A. training a plurality of pre-determined models using a preset number of client information samples, and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number.
 Ghani does teach wherein the target event comprises an insurance claim ([0002] "Using healthcare as an example, the analytical tool is used to address problems with reworking claims, such as but not limited to payment issues (e.g., overpayment or underpayment of claims)."), A. training a plurality of pre-determined models using a preset number of client information samples ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214." The training data set is used for training all of the models.), and wherein the plurality of pre-determined models are each trained using the same client information samples in the preset number ([0039] "In the example of Figure 2, the transformed data 208 is separated into training data 210 and validation data 212. The training data 210 can be used to develop the models 214. The models 214 are essentially qualification or regression models that implement machine learning techniques to evaluate the transformed data 208 in order to calculate a probability, and perhaps an associated confidence level, that a claim contains an error.").
Fleming and Ghani are analogous because they are from the “same field of endeavor” risk modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming and Ghani before him or her, to modify Fleming to include claim prediction, a preset number of samples, and training multiple models on the same data as taught by Ghani.
The suggestion/motivation for doing so would have been Ghani [0002] "Importantly, the analytical tool is intended to identify claims that have a high probability of being problematic so that those claims can be proactively reconciled, thus avoiding or reducing the cost and effort of reworking erroneous claims." 

Claims 3, 5, 11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0032598 Al) in view of Ghani et al. (CA 2712849 A1) as applied to claims 1, 9, and 17 above, further in view of Vinyals et al. (US 2015/0356461 A1).
Regarding claim 3, Fleming in view of Ghani teach the computer-implemented method of claim 1, but do not teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = (1/N)*F1 + (1/N)*F2+...+(1/N)*FN.
Vinyals does teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = (1/N)*F1 + (1/N)*F2+...+(1/N)*FN (The formula is also known as the mean, average, or arithmetic mean. [0046] "For example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the initial score generated for the class and the specialist scores generated for the class. As another example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the full scores generated for the class and the specialist scores generated for the class.").
Fleming, Ghani, and Vinyals are analogous because they are from the “same field of endeavor” combination modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming, Ghani, and Vinyals before him or her, to modify Fleming and Ghani to include combining models by arithmetic or geometric mean as taught by Vinyals.
The suggestion/motivation for doing so would have been Vinyals [007] "An ensemble model that includes one or more full machine learning models and one or more specialist machine learning models can more accurately generate scores to classify a received input."
Regarding claims 11 and 18, claims 11 and 18 are rejected in substantially the same manner as claim 3.
Regarding claim 5, Fleming in view of Ghani teach the computer-implemented method of claim 1, but do not teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = POWER (F1, 1/N)* POWER (F2, 1/N)* ... * POWER (FN, 1/N), wherein POWER (Fi, 1/N) is to perform NI power root calculation on a result analyzed by the model Fi.
Vinyals does teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = POWER (F1, 1/N)* POWER (F2, 1/N)* ... * POWER (FN, 1/N), wherein POWER (Fi, 1/N) is to perform NI power root calculation on a result analyzed by the model Fi (The formula is also known as the geometric mean. [0046] "For example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the initial score generated for the class and the specialist scores generated for the class. As another example, the system can combine the scores by, for each class, taking an arithmetic or geometric mean of the full scores generated for the class and the specialist scores generated for the class.").
Fleming, Ghani, and Vinyals are analogous because they are from the “same field of endeavor” combination modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming, Ghani, and Vinyals before him or her, to modify Fleming and Ghani to include combining models by arithmetic or geometric mean as taught by Vinyals.
The suggestion/motivation for doing so would have been Vinyals [007] "An ensemble model that includes one or more full machine learning models and one or more specialist machine learning models can more accurately generate scores to classify a received input."
Regarding claims 13 and 19, claims 13 and 19 are rejected in substantially the same manner as claim 5.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0032598 Al) in view of Ghani et al. (CA 2712849 A1) as applied to claims 1, 9, and 17 above, further in view of Chen et al. (US 10671932 B1). 
Regarding claim 7, Fleming in view of Ghani teach the computer-implemented method of claim 1, but do not teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = N/(1/F1+1/F2+...+1/FN). 
Chen does teach wherein a number of the pre-determined models is N which is a natural number more than 2; an ith pre-determined model is marked as Fi, and i is a positive integer less than or equal to N; the compound model combined by the plurality of trained pre-determined models according to the pre-determined combination rule is as follows:  the compound model = N/(1/F1+1/F2+...+1/FN) (The formula is also known as the harmonic mean. Col. 11 lines 23-28 "In another example, the model integrator may implement harmonic mean weighting to compute the combined score from normalized model scores of the models for each application.").
Fleming, Ghani, and Chen are analogous because they are from the “same field of endeavor” combination modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fleming, Ghani, and Chen before him or her, to modify Fleming and Ghani to include combining models by harmonic mean as taught by Chen.
The suggestion/motivation for doing so would have been Chen Col. 7 lines 19-24 " By incorporating the model scores for multiple models and training on the at least two levels, one or more embodiments incorporate the strengths of the models while reducing the effects of the assumptions and weakness of the models in the recommendations that are presented."
Regarding claim 20, claim 20 is rejected in substantially the same manner as claim 7.

 Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2, 4, 6, and 8 must also be amended to overcome the rejection under 101 – non-statutory subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art as exemplified by Fleming and Ghani teaches the computer-implemented method according to claim 1, however, the prior art of record fails to teach, alone or in obvious combination, 
F. in response to calculating that the ratio of the number of the client information samples misanalyzed by the model to the number of all the preset number of client information samples is greater than or equal to the preset threshold value, increasing a proportion of client information samples belonging to a same type as that of the client information samples misanalyzed by the model in the total preset number of client information samples according to a preset ratio increasing degree, and  reducing a proportion of client information samples correctly analyzed by the model in the total preset number of client information samples according to a preset ratio decreasing degree,
 in combination with the other limitations of the claims.
Claims 4, 6, 8, 10, 12, and 14 are indicated as allowable subject matter for substantially the same reason.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim and are rejected under 35 USC 101 and 112(b), but are not rejected under 35 USC 102 or 103. Claims 21-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 USC 101 and 112(b).
Regarding claim 21, the prior art as exemplified by Fleming and Ghani teaches the computer-implemented method according to claim 1.
Fleming also teaches wherein client information contained in each client information sample comprises credit record ([0036] "In one embodiment, as illustrated in FIG. 2, a model will be generated for the prediction of default based on loan data (e.g., loan purpose), borrower information (e.g., credit score, debt to income ratio, etc.), and property characteristics (e.g., loan to value ratio, combined loan to value ratio, etc.)."), held insurance product information ([0038] "Optionally, in some embodiments, application 46 may access insurance database 36 to identify insurance coverage, costs of previous repairs/rebuilds from historical insurance data, efficiencies/delays associated with insurance companies of interest, etc. that may also be used by the natural hazards credit risk model." Insurance coverage is held insurance product information.), and historical claim information ([0038] "Optionally, in some embodiments, application 46 may access insurance database 36 to identify insurance coverage, costs of previous repairs/rebuilds from historical insurance data, efficiencies/delays associated with insurance companies of interest, etc. that may also be used by the natural hazards credit risk model." Costs of previous repairs/rebuilds from historical insurance data is historical claim information.); wherein the held insurance product information comprises a protection-oriented insurance product ([0029] "The insurance database 36 contains insurance data obtained from one or more of the entities that include insurance data associated with real estate properties. Insurance data can include insurance policies, insurance claims, insurance payment data, insurance fraud data, etc." Insurance associated with real estate properties, for example: house insurance, is protection-oriented insurance.).
Fleming does not explicitly teach, but Ghani teaches wherein client information contained in each client information sample comprises age ([0034] "Features may be based on the type of entries included in the data sources - for example, the patient's age, the doctor's name, a contract number, an insurance code, a monetary amount, and an address can be read directly from the data sources." The contract number refers to the insurance contract number.  The insurance contract number and insurance code are held insurance product information.), contact method ([0066] "For example, the analytics engine 150 can incorporate functionality that allows patients and providers to be automatically contacted once an erroneous claim is identified - in other words, the analytics engine can generate and perhaps send standardized form letters." If the patients are to be automatically contacted, a contact method must be present.), and home address ([0034] "Features may be based on the type of entries included in the data sources - for example, the patient's age, the doctor's name, a contract number, an insurance code, a monetary amount, and an address can be read directly from the data sources." The contract number refers to the insurance contract number.  The insurance contract number and insurance code are held insurance product information.).
However, the prior art of record fails to teach, alone or in obvious combination, wherein client information contained in each client information sample comprises sex and work place, wherein the held insurance product information comprises a protection-oriented insurance product, an income type insurance product, a short-term type insurance product, and a whole-life type insurance product; wherein the insurance behavior habit comprises that of all the insurance products held by a client within a predetermined period of time, the insurance product that is held for the longest time or has the largest proportion during the predetermined period of time belongs to the insurance behavior habit of this client. in combination with the other limitations of the claims.
	Regarding claim 22, claim 22 inherits the limitations of claim 21 above.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148